Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 12, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, and 19 are rejected as indefinite because the claims recite (emphasized) "…wherein a boolean query is constructed on the boolean query interface based on positive keywords…"  The term "positive" is a relative term which renders the claim indefinite.  The term "positive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Please note, claims 4, 12, and 19 also discuss "negative keywords" and Examiner does not find the term "negative" to be an indefinite, relative term in the "negative keywords" claim element because the claims explicitly define the negative keywords in the limitation "…wherein the negative keywords are used to exclude candidates associated with the negative keywords from appearing in the candidate list."  Thus it is clear what is within the scope of the "negative keywords" but not clear what is within the 
Claims 6, 14 and 20 are rejected as indefinite because the claims recite (emphasized) "… and computing an intelligent match based on weightages allocated…"  The term "intelligent" is a relative, subjective term which renders the claim indefinite.  The term "intelligent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is not clear what would be with the scope of an "intelligent match" and what would be within the scope of an 'unintelligent match'.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-8 and 17-20 are directed to a machine; and claims 9-16 are directed to a process.  Therefore, we proceed to Step 2. 
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 9, and 17 recite an abstract idea.  Specifically, the limitations of "determining a position detail profile for the target position based on background details of users currently in a role corresponding to the target position, wherein the background details comprise previous positions, skills, and educational background"; "automatically determining a set of position-detail keywords for a search query to find one or more candidates for the target position based on the position detail profile for the target position"; and "determining a compatibility score between candidates in the candidate list returned from the people database or the search engine, and the position detail profile of the target position using machine learning or a statistical technique, wherein the compatibility score is determined by comparing previous positions, skills, and educational background of the candidates with the background details of users currently in a role corresponding to the target position" recite an abstract idea because the limitations encompass commercial or legal interactions like marketing, sales, or business relations (i.e. recruiting or hiring).  For example, these limitations encompass a recruiter reviewing resumes of successful applicants to determine common traits, then matching current applicants to job openings based on the observed common traits.  Claims that encompass commercial or legal interactions fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  The independent claims recite an abstract idea

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1, 9, and 17 recite the additional elements - automatically prioritizing the set of position-detail keywords based on at least one of a frequency of occurrence of the keywords in the background details of the users currently in the role corresponding to the target position to obtain a prioritized set of keywords; executing a search query based on the prioritized set of keywords, on one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain a candidate list; ordering the candidate list based on the compatibility scores of candidates in the candidate lists to obtain an ordered candidate list that is ordered based on compatibility scores; and providing a communication interface to enable the recruiter to communicate with candidates in the ordered candidate list.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because these additional elements essentially entail tailoring information and providing it to a user on a generic computer, which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Claims 1, 9, and 17 also recite non-transitory computer readable media and processors executing the step.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The independent claims are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 9, and 17 do not recite significantly more than the abstract idea.  As discussed above, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  The independent claims are not patent eligible.

Dependent Claims
Claims 2, 3, 10, 11, and 18 are rejected under 101 because the additional elements of claims , 3, 10, 11, and 18 are tailoring information and providing it to a user on a generic computer, which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Claims 4, 12, and 19 are directed to the same abstract idea as the independent claims because claims 4 and 12 encompass excluding candidates based on the information in their resumes, which is a part of the recruiting or hiring process.
Claims 5 and 13 are rejected under 101 because the additional elements of claims 5 and 13 are tailoring information and providing it to a user on a generic computer, which is no more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
Claims 6, 14, and 20 are rejected under 101 because claims 6, 14, and 20 essentially recite repeating the process in the independent claims, using additional keywords.  Thus, claims 6, 14, and 20 are rejected for similar reason as the independent claims.
Claims 7 and 15 are directed to the same abstract idea as the independent claims because determining areas of match and mismatch between the candidate and the position is a part of the recruiting or hiring process.  Further, the additional elements of displaying a report in a sidebar, as claimed, is only a general link to a field of use or technological environment (i.e. broadly invoking the internet), see MPEP 2106.05(h).
Claims 8 and 16 are directed to the same abstract idea as the independent claims because sending messages to candidates is a part of the recruiting or hiring process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 10, 14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chenthamarakshan et al, US Pub. No. 2012/0123956, herein referred to as "Chenthamarakshan".
Regarding claim 1, Chenthamarakshan teaches:
One or more non-transitory computer readable storage mediums storing one or more sequences of instructions, which when executed by one or more processors enables identifying, ordering, and contacting candidates for a target position based on a position detail profile for the target position, by performing the steps of (processing unit, memory, and programs, ¶[0038].  Please note, Examiner finds the limitation "enables identifying, ordering, and contacting candidates for a target position 
determining a position detail profile for the target position based on background details of users currently in a role corresponding to the target position (builds scoring model based on historical data from resumes of accepted and rejected candidates, Fig. 3, and ¶[0027]),
wherein the background details comprise previous positions, skills, and educational background (historical data includes: sector experience and past organization; skill set and skill experience; and educational level and institution, ¶[0030]); 
automatically determining a set of position-detail keywords for a search query to find one or more candidates for the target position based on the position detail profile for the target position (keywords are extracted to perform search, ¶[0024] and Fig. 21; see also Fig. 3 showing historical data includes information on hired candidates); 
automatically prioritizing the set of position-detail keywords based on at least one of a frequency of occurrence of the keywords (keywords are weighted via term frequency-inverse document frequency, ¶[0024])
in the background details of the users currently in the role corresponding to the target position to obtain a prioritized set of keywords (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3); 
executing a search query based on the prioritized set of keywords, on one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain a candidate list (uses keywords to search candidate application materials, ¶[0024]); 
determining a compatibility score between candidates in the candidate list returned from the people database or the search engine, and the position detail profile of the target position using machine learning or a statistical technique (calculates fitness scores for candidates, e.g. ¶[0030] and Fig. 4, based on statistical weighting schemes, ¶[0024] and classifiers, ¶¶[0034]-[0036]), 
wherein the compatibility score is determined by comparing previous positions, skills, and educational background of the candidates with the background details of users currently in a role corresponding to the target position (fitness score is based on historical data of candidates who were hired, Figs. 3-4 and ¶¶[0027]-[0028], [0030]); 
ordering the candidate list based on the compatibility scores of candidates in the candidate lists to obtain an ordered candidate list that is ordered based on compatibility scores (candidates are ranked based on fitness score, e.g. ¶[0030] and Figs. 3-4); 
and providing a communication interface to enable the recruiter to communicate with candidates in the ordered candidate list (top ranked candidates are further screened and interviewed, ¶[0022]; see also ¶[0032] discussing online job portals).  
Regarding claim 6, Chenthamarakshan teaches all the limitations of claim 1 and further teaches:
parsing a job-description to identify additional job-description keywords for the target position (historical data is assembled from past job description information, ¶[0028]); 
enriching the search query that comprises the set of keywords obtained from the position detail profile by augmenting it with the additional job-description keywords obtained from analysis of the job-description (keywords are extracted to perform search, ¶[0024]); 
and computing an intelligent match based on weightages allocated to the set of position- detail keywords and the additional job-description keywords (calculates fitness scores for candidates, e.g. ¶[0030] and Fig. 4, based on statistical weighting schemes, ¶[0024] and classifiers, ¶¶[0034]-[0036]).  

Regarding claim 9, Chenthamarakshan teaches:
determining a position detail profile for the target position based on background details of users currently in a role corresponding to the target position (builds scoring model based on historical data from resumes of accepted and rejected candidates, Fig. 3, and ¶[0027]), 
wherein the background details comprise previous positions, skills, and educational background (historical data includes: sector experience and past organization; skill set and skill experience; and educational level and institution, ¶[0030]); 
automatically determining a set of position-detail keywords for a search query to find one or more candidates for the target position based on the position detail profile for the target position (keywords are extracted to perform search, ¶[0024] and Fig. 22; see also Fig. 3 showing historical data includes information on hired candidates); 
automatically prioritizing the set of position-detail keywords based on at least one of a frequency of occurrence of the keywords (keywords are weighted via term frequency-inverse document frequency, ¶[0024]) 
in the background details of the users currently in the role corresponding to the target position to obtain a prioritized set of keywords (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3); 
executing a search query based on the prioritized set of keywords, on one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain a candidate list (uses keywords to search candidate application materials, ¶[0024]); 
determining a compatibility score between candidates in the candidate list returned from the people database or the search engine, and the position detail profile of the target position using machine 
wherein the compatibility score is determined by comparing previous positions, skills, and educational background of the candidates with the background details of users currently in a role corresponding to the target position (fitness score is based on historical data of candidates who were hired, Figs. 3-4 and ¶¶[0027]-[0028], [0030]); ordering the candidate list based on the compatibility scores of candidates in the candidate lists to obtain an ordered candidate list that is ordered based on compatibility scores (candidates are ranked based on fitness score, e.g. ¶[0030] and Figs. 3-4); 
and providing a communication interface to enable the recruiter to communicate with candidates in the ordered candidate list (top ranked candidates are further screened and interviewed, ¶[0022]; see also ¶[0032] discussing online job portals).  
Regarding claim 10, Chenthamarakshan teaches all the limitations of claim 9 and further teaches:
prioritizing a set of filter properties based on at least a frequency of occurrence of properties in the background details of the users currently in the role corresponding to the target position (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3; and uses keywords to search candidate application materials, ¶[0024]);.
Regarding claim 14, Chenthamarakshan teaches all the limitations of claim 9 and further teaches:
parsing a job- description to identify additional job-description keywords for the target position (historical data is assembled from past job description information, ¶[0028]);

and computing an intelligent match based on weightages allocated to the set of position- detail keywords and the additional job-description keywords (calculates fitness scores for candidates, e.g. ¶[0030] and Fig. 4, based on statistical weighting schemes, ¶[0024] and classifiers, ¶¶[0034]-[0036]).  

Regarding claim 17, Chenthamarakshan teaches:
a device processor; and a non-transitory computer readable storage medium comprising one or more modules executable by said device processor, wherein said one or more modules comprises (processing unit, memory, and programs, ¶[0038): 
a position detail profile generation module that determines a position detail profile for the target position based on background details of users currently in a role corresponding to the target position  (builds scoring model based on historical data from resumes of accepted and rejected candidates, Fig. 3, and ¶[0027]), 
wherein the background details comprise previous positions, skills, and educational background (historical data includes: sector experience and past organization; skill set and skill experience; and educational level and institution, ¶[0030]); 
a keyword generation module that automatically determines a set of position-detail keywords for a search query to find one or more candidates for the target position based on the position detail profile for the target position (keywords are extracted to perform search, ¶[0024] and Fig. 23; see also Fig. 3 showing historical data includes information on hired candidates); 

in the background details of the users currently in the role corresponding to the target position to obtain a prioritized set of keywords (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3); 
a query execution module that executes a search query based on the prioritized set of job description keywords on one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain a candidate list (uses keywords to search candidate application materials, ¶[0024]); 
a position compatibility module that determines a compatibility score between candidates in the candidate list returned from the people database or the search engine, and the position detail profile of the target position using machine learning or a statistical technique  (calculates fitness scores for candidates, e.g. ¶[0030] and Fig. 4, based on statistical weighting schemes, ¶[0024] and classifiers, ¶¶[0034]-[0036]), 
wherein the compatibility score is determined by comparing previous positions, skills, and educational background of the candidates with the background details of users currently in a role corresponding to the target position (fitness score is based on historical data of candidates who were hired, Figs. 3-4 and ¶¶[0027]-[0028], [0030]); 
a candidate ordering module that orders the candidate list based on the compatibility scores of candidates in the candidate lists to obtain an ordered candidate list that is ordered based on compatibility scores (candidates are ranked based on fitness score, e.g. ¶[0030] and Figs. 3-4); 

Regarding claim 18, Chenthamarakshan teaches all the limitations of claim 17 and further teaches:
a filter generation module that automatically determines filters based on the position detail profile to find candidates for the target position (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3; and uses keywords to search candidate application materials, ¶[0024]).
Regarding claim 20, Chenthamarakshan teaches all the limitations of claim 17 and further teaches:
parsing module that parses a job-description to identify additional keywords for the target position (historical data is assembled from past job description information, ¶[0028])
and enriches the search query that comprises the set of keywords obtained from the position detail profile by augmenting the set of keywords with the additional keywords (keywords are extracted to perform search, ¶[0024]);
and computing an intelligent match based on weightages allocated to the set of position-detail keywords and the additional keyword (calculates fitness scores for candidates, e.g. ¶[0030] and Fig. 4, based on statistical weighting schemes, ¶[0024] and classifiers, ¶¶[0034]-[0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-5, 8, 11-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chenthamarakshan in view of Dane, US Pub. No. 2010/0114789, herein referred to as "Dane".
Regarding claim 2, Chenthamarakshan teaches all the limitations of claim 1 and further teaches:
automatically determines filters based on the position detail profile to find candidates for the target position (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3; and uses keywords to search candidate application materials, ¶[0024]).
However, Chenthamarakshan does not teach but Dane does teach:
construction of a boolean query on a boolean query interface (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine the candidate searching of Chenthamarakshan with the Boolean logic in searches, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keywords.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 3, Chenthamarakshan teaches all the limitations of claim 2 and further teaches:
prioritizing a set of filter properties that are shown (prioritizes position features and candidate attributes, ¶[0033]),
 based on at least a frequency of occurrence of properties in the background details of the users currently in the role corresponding to the target position (uses previous candidate applications and 
wherein the filter properties comprise frequently occurring values of background details associated with the filter in the position detail profile of the target position (uses statistical weighting schemes such as term frequency-inverse document frequency, ¶[0024]).  
However, Chenthamarakshan does not teach but Dane does teach:
in the Boolean query interface (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine the candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keywords.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 4, Chenthamarakshan teaches all the limitations of claim 2 and further teaches:
wherein a query is based on positive keywords (uses assigned candidates as positive examples, ¶[0028]), 
pre-established negative keywords that are independent of the position detail profile wherein the negative keywords are used to exclude candidates associated with the negative keywords from appearing in the candidate list (uses rejected candidates as negative examples,¶[0028]).
However, Chenthamarakshan does not teach but Dane does teach:
a boolean query is constructed on the boolean query interface and the filters separated by boolean operators (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]). 
Further, it would have been obvious at the time of filing to combine candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keyword.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 5, Chenthamarakshan teaches all the limitations of claim 4 and further teaches:
assigning weights to each of the prioritized keywords (keywords are weighted via term frequency-inverse document frequency, ¶[0024]); 
wherein the query is executed based on the prioritized set of keywords and the weights assigned to each of the prioritized keywords on the one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain the candidate list (uses keywords to search candidate application materials, ¶[0024]).  
However, Chenthamarakshan does not teach but Dane does teach:
boolean query (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keyword.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 8, Chenthamarakshan teaches all the limitations of claim 1 and does not teach but Dane does teaches:

Further, it would have been obvious at the time of filing to combine the candidate matching of Chenthamarakshan with a messaging functionality of Dane because simple substitution is obvious, see MPEP 2143.I.B.  That is, Chenthamarakshan teaches contacting candidates, ¶[0022].  One of ordinary skill could have simply substituted the manual connecting of Chenthamarakshan with the automated "Connect" of Dane.

Regarding claim 11, Chenthamarakshan teaches all the limitations of claim 10 and further teaches:
prioritizing a set of filter properties that are shown (prioritizes position features and candidate attributes, ¶[0033])
based on at least a frequency of occurrence of properties in the background details of the users currently in the role corresponding to the target position (uses previous candidate applications and job profiles when weighting desired candidates attributes, ¶¶[0027]-[0028], ¶[0030] and Fig. 3, and uses statistical weighting schemes such as term frequency-inverse document frequency, ¶[0024]), 

However, Chenthamarakshan does not teach but Dane does teach:
in the Boolean query interface (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine the candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keywords.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 12, Chenthamarakshan teaches all the limitations of claim 10 and further teaches:
wherein a query is based on positive keywords (uses assigned candidates as positive examples, ¶[0028]), 
pre-established negative keywords that are independent of the position detail profile wherein the negative keywords are used to exclude candidates associated with the negative keywords from appearing in the candidate list (uses rejected candidates as negative examples,¶[0028]).
However, Chenthamarakshan does not teach but Dane does teach:
a boolean query is constructed on the boolean query interface and the filters separated by boolean operators (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]). 
Further, it would have been obvious at the time of filing to combine candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known 
Regarding claim 13, Chenthamarakshan teaches all the limitations of claim 12 and further teaches:
assigning weights to each of the prioritized keywords (keywords are weighted via term frequency-inverse document frequency, ¶[0024]); 
wherein the query is executed based on the prioritized set of keywords and the weights assigned to each of the prioritized keywords on the one or more (a) people databases or (b) search engines based on APIs or a query syntax of the search engines, to obtain the candidate list (uses keywords to search candidate application materials, ¶[0024]).  
However, Chenthamarakshan does not teach but Dane does teach:
boolean query (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keyword.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.
Regarding claim 16, Chenthamarakshan teaches all the limitations of claim 9 and does not teach but Dane does teaches:
the communication interface to automatically generate a draft message to a candidate, wherein the message comprises an indication (i) that the candidate is a good match for the target position, (ii) and 
Further, it would have been obvious at the time of filing to combine the candidate matching of Chenthamarakshan with a messaging functionality of Dane because simple substitution is obvious, see MPEP 2143.I.B.  That is, Chenthamarakshan teaches contacting candidates, ¶[0022].  One of ordinary skill could have simply substituted the manual connecting of Chenthamarakshan with the automated "Connect" of Dane.

Regarding claim 19, Chenthamarakshan teaches all the limitations of claim 17 and further teaches:
a query construction module based on positive keywords (uses assigned candidates as positive examples, ¶[0028]), 
negative keywords, , wherein the negative keywords are used to exclude candidates associated with the negative keywords from appearing in the candidate list (uses rejected candidates as negative examples,¶[0028]).  
However, Chenthamarakshan does not teach but Dane does teach:
a boolean query construction module that constructs a boolean query on a boolean query interface and the filters separated by boolean operators (uses Boolean operators in search engine, e.g. ¶¶[0183], [0185], [0220]).
Further, it would have been obvious at the time of filing to combine candidate searching of Chenthamarakshan with the Boolean logic in search, as taught by Dane, because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Chenthamarakshan teaches searching resumes based on keyword.  One of ordinary skill would have recognized that the search could be improved by establishing relationships among the keywords using Boolean operators, as taught by Dane.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chenthamarakshan and Dane, further in view of Matthew "How To Add Tab Sidebars To Google Chrome" TechJunkie, April 13, 2016, herein referred as "Matthew".
Regarding claim 7, Chenthamarakshan teaches all the limitations of claim 1 and further teaches:
determining areas of match and areas of mismatch between a candidate from the candidate list and the target position to generate a compatibility report (matches candidate's attributes and similar attributes, ¶[0029]).
However Chenthamarakshan does not teach but Dane does teach:
and displaying the compatibility score and the compatibility report of the candidate for the target position while browsing a profile of the candidate (Fig. 25 and ¶[0175]).
Further, it would have been obvious at the time of filing to combine the candidate matching of Chenthamarakshan with the match report of Dane because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that the users of the matching system in Chenthamarakshan would probably like to see additional details on why the system scored a candidate the way it did and would have provided a report, like the one in Dane, to show the users the basis of the score.
However the combination of Chenthamarakshan and Dane does not teach but Matthew does teach:
within a browser extension as a side-bar to enable making a quick decision on the candidate (various side bar options, e.g. pgs. 1-5 of PDF provided with Office Action).
  Further, it would have been obvious at the time of filing to combine candidate matching and reporting of Chenthamarakshan and Dane with the sidebars of Matthew because Matthew explicitly suggests using sidebars as an easy way to fit search options in a browser, pg. 1 of PDF; see also MPEP 243.I.G.

Regarding claim 15, Chenthamarakshan teaches all the limitations of claim 9 and further teaches:
determining areas of match and areas of mismatch between a candidate from the candidate list and the target position to generate a compatibility report (matches candidate's attributes and similar attributes, ¶[0029]).
However Chenthamarakshan does not teach but Dane does teach:
and displaying the compatibility score and the compatibility report of the candidate for the target position while browsing a profile of the candidate (Fig. 25 and ¶[0175]).
Further, it would have been obvious at the time of filing to combine the candidate matching of Chenthamarakshan with the match report of Dane because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that the users of the matching system in Chenthamarakshan would probably like to see additional details on why the system scored a candidate the way it did and would have provided a report, like the one in Dane, to show the users the basis of the score.
However the combination of Chenthamarakshan and Dane does not teach but Matthew does teach:
within a browser extension as a side-bar to enable making a quick decision on the candidate (various side bar options, e.g. pgs. 1-5 of PDF provided with Office Action).
  Further, it would have been obvious at the time of filing to combine candidate matching and reporting of Chenthamarakshan and Dane with the sidebars of Matthew because Matthew explicitly suggests using sidebars as an easy way to fit search options in a browser, pg. 1 of PDF; see also MPEP 243.I.G.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thankappan et al, US Pub. No. 2014/0074738 teaches a similar method of matching employees and jobs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, while Chenthamarakshan describes the process in Fig. 2 as a typical automated hiring process, ¶[0024], Chenthamarakshan also explains that the processes in Figs. 3-6 are integrated into the automated hiring processes, ¶[0026]).
        2 Please note, while Chenthamarakshan describes the process in Fig. 2 as a typical automated hiring process, ¶[0024], Chenthamarakshan also explains that the processes in Figs. 3-6 are integrated into the automated hiring processes, ¶[0026]).
        3 Please note, while Chenthamarakshan describes the process in Fig. 2 as a typical automated hiring process, ¶[0024], Chenthamarakshan also explains that the processes in Figs. 3-6 are integrated into the automated hiring processes, ¶[0026]).